Citation Nr: 1638954	
Decision Date: 09/29/16    Archive Date: 10/13/16

DOCKET NO.  14-43 736	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, New York


THE ISSUES

1.  Entitlement to an initial compensable rating for surgical scar of the right shoulder.  

2.  Entitlement to an effective date earlier than August 4, 2015 for the grant of service connection for right shoulder disability.  

3.  Entitlement to an effective date earlier than August 4, 2015 for the grant of service connection for right shoulder surgical scar.  

4.  Entitlement to special monthly compensation (SMC) based on aid and attendance/housebound status.  

5.  Entitlement to a total disability rating based on individual unemployability due to service-connected disability (TDIU).




REPRESENTATION

Appellant represented by:	Rudy Melson, Agent


ATTORNEY FOR THE BOARD

T. S. Willie, Counsel 


INTRODUCTION

The Veteran served on active duty in the U.S. Army from December 1965 to March 1966.

This case comes before the Board of Veterans' Appeals (Board) from rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in New York, New York.

The issues of entitlement to special monthly compensation based on aid and attendance/housebound status and entitlement to TDIU were remanded by the Board in May 2016 for further development.  

The issues of entitlement to an effective date earlier than August 4, 2015 for the grant of service connection for right shoulder disability, entitlement to an effective date earlier than August 4, 2015 for the grant of service connection for right shoulder surgical scar, entitlement to SMC based on aid and attendance/housebound status and entitlement to a TDIU are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2015).  38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDING OF FACT

Surgical scar of the right shoulder is manifested by pain.  


CONCLUSION OF LAW

The criteria for an initial 10 percent rating for a surgical scar of the right shoulder have been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. § 4.118, Diagnostic Codes 7804-7805.


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA is not applicable where further assistance would not aid the appellant in substantiating his claim.  Wensch v. Principi, 15 Vet App 362 (2001); see 38 U.S.C.A. § 5103A(a)(2) (Secretary not required to provide assistance "if no reasonable possibility exists that such assistance would aid in substantiating the claim"); see also VAOPGCPREC 5-2004; 69 Fed. Reg. 59989 (2004) (holding that the notice and duty to assist provisions of the VCAA do not apply to claims that could not be substantiated through such notice and assistance).  In light of the favorable decision to grant the Veteran's claim, any deficiency as to VA's duties to notify and assist, pursuant to the provisions of the Veterans Claims Assistance Act of 2000 (VCAA), is rendered moot.

ANALYSIS 

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities (rating schedule), found in 38 C.F.R. Part 4.   Disability ratings are intended to compensate impairment in earning capacity due to a service-connected disorder.  38 U.S.C.A. § 1155.  Evaluation of a service-connected disorder requires a review of a veteran's entire medical history regarding that disorder.  38 C.F.R. §§ 4.1, 4.2; Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  When a reasonable doubt arises regarding the degree of disability, such doubt will be resolved in favor of the claimant.  38 C.F.R. § 4.3.  If there is a question as to which evaluation to apply, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.
 
In Fenderson v. West, 12 Vet. App. 119 (1999), the United States Court of Appeals for Veterans Claims (Court) held that evidence to be considered in the appeal of an initial assignment of a disability rating was not limited to that reflecting the then current severity of the disorder.  The Court also discussed the concept of the 'staging' of ratings, finding that, in cases where an initially assigned disability evaluation has been disagreed with, it was possible for a veteran to be awarded separate percentage evaluations for separate periods based on the facts found during the appeal period.  Id. at 126-127; see also Hart v. Mansfield, 21 Vet. App. 505 (2007).  

In a May 2016 Board decision, service connection for surgical scar of the right shoulder was granted.  In a May 2016 rating decision, the grant of service connection was implemented by the RO.  The Veteran was assigned a noncompensable rating.  An effective date of August 4, 2015 was assigned in an August 2016 rating decision.  The Veteran appeals the denial of an initial compensable rating.  

The Veteran's disability is rated under Diagnostic Code 7805.  Diagnostic Code 7805 provides that other scars (including linear scars) and other effects of scars evaluated under diagnostic codes 7800, 7801, 7802, and 7804 require the evaluation of any disabling effect(s) not considered in a rating provided under diagnostic codes 7800-04 under an appropriate diagnostic code.  38 C.F.R. § 4.118, Diagnostic Codes 7800-7805.

Under Diagnostic Code 7801, burn scar(s) or scar(s) due to other causes, not of the head, face, or neck, that are deep and nonlinear in an area or areas of at least 6 square inches (39 sq. cm.) but less than 12 square inches (77 sq. cm.) warrant a 10 percent rating.  A scar in an area or areas of at least 12 square inches (77 sq. cm.) but less than 72 square inches (465 sq. cm) warrants a 20 percent evaluation. 

Under Diagnostic Code 7802, burn scar(s) or scar(s) due to other causes, not of the head, face, or neck, that are superficial and nonlinear in an area or areas of 144 square inches (929 sq. cm.) or greater warrant a 10 percent evaluation. Note (2) under that code provides that if multiple qualifying scars are present, assign a separate evaluation for each affected extremity based on the total area of the qualifying scars that affect that extremity. 

Under Diagnostic Code 7804, one or two scars that are unstable or painful warrant a 10 percent evaluation.  Three or four scars that are unstable or painful warrant a 20 percent evaluation.  Five or more scars that are unstable or painful warrant a 30 percent evaluation. Note (2) for that code provides that if one or more scars are both unstable and painful, add 10 percent to the evaluation that is based on the total number of unstable or painful scars. 

Based on the evidence presented, the Board finds in favor of the claim.  To that end, in May 2015 Dr. M stated that the Veteran had hyperesthesia pain complex associated with both the left and right scar tissue areas of the surgically reconstructed shoulders.  In the September 2015 VA examination, the right shoulder scar was shown to be a 9 cm x 0.5 cm superficial linear scar, stable in nature and slightly hypopigmented.  At that time, the Veteran reported twinges of pain from time to time in that area.  The October 2015 VA examination disclosed the Veteran's shoulder scars were not painful or unstable, did not have a total area equal to or greater than 39 square cm (6 square inches) nor were they located on the head, face or neck.  The bilateral shoulder scars were noted to be nontender on deep palpation.  

Here, the Board has been presented with positive and negative evidence regarding whether the Veteran's right shoulder surgical scar is painful.  The Veteran's lay evidence in conjunction with the opinion of Dr. M, however, places the evidence at least in equipoise.  Hence, after resolving reasonable doubt in the Veteran's favor, the Board finds that the right shoulder scar is painful and warrants a 10 percent rating.  Accordingly, the claim is granted.  

The Board finds, however, that at no time during this appeal has the right shoulder scar been of the severity and/or of size so as to warrant a rating higher than 10 percent under the rating criteria pertaining to scars.  See 38 C.F.R. § 4.118, Diagnostic Codes 7801-7805.  As a scar in an area or areas of at least 12 square inches (77 sq. cm.) but less than 72 square inches (465 sq. cm) and/or three or four scars that are unstable or painful are not shown by the evidence, the criteria for a rating higher than 10 percent have not been met.  Accordingly, a rating of 10 percent, but no higher, for surgical right shoulder scar is warranted.  

The discussion above reflects that the symptoms of the Veteran's disability are contemplated by the applicable rating criteria.  Thus, consideration of whether his disability picture exhibits other related factors such as those provided by the regulations as "governing norms" is not required and referral for an extra-schedular rating is unnecessary.  Thun v. Peake, 22 Vet. App. 111 (2008).

According to Johnson v. McDonald, 762 F.3d 1362 (Fed. Cir. 2014), a veteran may be entitled to "consideration [under 38 C.F.R. § 3.321(b) ] for referral for an extra-schedular evaluation based on multiple disabilities, the combined effect of which is exceptional and not captured by schedular evaluations."  Referral for an extraschedular rating under 38 C.F.R. § 3.321(b) is to be considered based upon either a single service-connected disability or upon the "combined effect" of multiple service-connected disabilities when the "collective impact" or "compounding negative effects" of the service-connected disabilities, when such presents disability not adequately captured by the schedular ratings for the service-connected disabilities. 

In this case, the Veteran has not asserted, and the evidence of record has not suggested, any such combined effect or collective impact of multiple service-connected disabilities that create such an exceptional circumstance to render the schedular rating criteria inadequate.  Yancy v. McDonald, 27 Vet.App. 484 (2016). Accordingly, referral for consideration of 38 C.F.R. § 3.321(b)(1) on a collective basis is not warranted in this case.


ORDER

An initial 10 percent rating for surgical scar of the right shoulder is granted.    


REMAND

In a May 2016 Board decision, service connection for a right shoulder disability and surgical scar of the right shoulder was granted.  In a May 2016 rating decision, the grant of service connection was implemented by the RO.  The Veteran was assigned a noncompensable rating for the right shoulder surgical scar and a 10 percent rating for his right shoulder disability.  

In June 2016, the Veteran's representative expressed disagreement with the effective date assigned for the grant of service connection for the right shoulder and right shoulder surgical scar.  He also expressed disagreement with the rating assigned for the right shoulder surgical scar at that time.  

An effective date of August 4, 2015 was assigned in an August 2016 rating decision.  

In a separate August 2016 Board decision, the Veteran was reminded that if he wished to proceed with the Notice of Disagreement to the May 2016 rating decision he had to submit his request on a VA Form 21-0958 before the expiration of the appeal period.  In August 2016, the Veteran submitted a VA Form 21-0958 expressing disagreement with the effective date and rating assigned for the right shoulder surgical scar.  At that time, he referenced the June 2016 letter in support of his claims which also expressed disagreement with the effective date assigned for the right shoulder disability.  

In August 2016, the RO issued a Statement of the Case (SOC) addressing the issues of entitlement to an earlier effective date and the rating assigned for the right shoulder surgical scar.  The Board notes, however, that the Veteran referenced the June 2016 letter in his VA Form 21-0958 which also disagreed with the effective date assigned for the right shoulder disability.  Although the Veteran did not expressly note disagreement with the effective date assigned for the grant of service connection for the right shoulder on the face of the VA Form 21-0958, he expressed disagreement with the effective date in the June 2016 letter which was incorporated on the form.  As such, the Board finds that a valid notice of disagreement was submitted on the issue of entitlement to an earlier effective date for the grant of service connection for the right shoulder disability.  

As the Veteran, however, has not been issued a SOC regarding his disagreement with the effective date assigned for the grant of service connection for the right shoulder disability, a remand is necessary for the issuance of a SOC and to give him an opportunity to perfect an appeal of such issue by submitting a timely substantive appeal.  Manlicon v. West, 12 Vet. App. 238 (1999).

The Board finds that the outcome of the claim for entitlement to an effective date earlier than August 4, 2015, for the grant of service connection for the right shoulder disability may affect the outcome of the claim for entitlement to an effective date earlier than August 4, 2015, for the grant of service connection for right shoulder surgical scar.  As such, the Board finds that the claim is inextricably intertwined.  See Parker v. Brown, 7 Vet. App. 116 (1994); Harris v. Derwinski, 1 Vet. App. 180, 183 (1991) (two issues are "inextricably intertwined" when they are so closely tied together that a final Board decision cannot be rendered unless both are adjudicated).  Therefore, this issue is also remanded.

Furthermore, in May 2016, the issues of entitlement to special monthly compensation based on aid and attendance/housebound status and entitlement to TDIU were remanded by the Board for further development to include obtaining a VA examination.  In the July 2016 VA aid and attendance examination, the VA examiner opined that it was less likely than not (less than 50 percent probability) that the Veteran has a permanent need for regular aid and attendance due to his service-connected disabilities.  The VA examiner reasoned that the Veteran has had a recent significant weight loss with difficulty eating due to painful dentures, slow- eating, and subsequent decreased PO intake.  It was noted that he was weak and that his recent significant weight loss was not due to his service-connected scars, degenerative arthritis, depression, or his upper arms.  The Board notes that while his recent weight loss may not be due his service-connected disabilities, the opinion is insufficient to determine if his service-connected disabilities require assistance on a regular basis.  

The Board also notes that the VA examiner noted during the examination that the Veteran was not currently hospitalized and that he was mentally competent to handle his finances.  The record shows, however, that the Veteran has been deemed incompetent to handle his finances by VA and his representative has indicated that the Veteran was indeed hospitalized at the time of the VA examination contrary to the VA examiner's statement.  As the VA examiner has given an inadequate rationale for the opinion rendered and cited an inaccurate medical history, the Board finds that another VA examination is warranted to properly address the claim.  

With regard to the claim for TDIU, the Board notes that in July 2016 the Director of Compensation Services found that entitlement to TDIU on an extra schedular basis was not warranted.  He noted that the medical evidence for the Veteran's service connected condition does not show that he is unemployable in all environments, including a sedentary one, due solely to his service-connected disabilities.  The Board notes, however, that the Veteran now meets the schedular criteria for TDIU.  As he has not been afforded a VA examination to determine the impact his service connected disabilities, either singly or cumulatively, have on his ability to obtain or retain employment a remand to afford him such an examination is warranted.  

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  The AOJ should issue the Veteran and his representative a Statement of the Case (SOC) on the issue of entitlement to an effective date earlier than August 4, 2015 for the grant of service connection for his right shoulder disability.  The Veteran should also be advised that, for the Board to have jurisdiction in the matter, he must file a timely substantive appeal responding to the SOC.  Should the Veteran or his representative submit a timely substantive appeal, the matter should be returned to the Board for appellate review.

2.  Schedule the Veteran for a VA examination to determine the impact his service-connected disabilities, either singly or cumulatively, have on his ability to obtain or retain employment.  The electronic claims files must be made available to and reviewed by the examiner in conjunction with the examination.  All findings should be reported in detail and all functional impairment caused by the service-connected disorders should be detailed.  The examiner must also address the lay statements of record and opinions of Dr. M and Dr. K in his or her rationale.  A complete rationale for all opinions should be provided.

3.  Schedule the Veteran for a VA examination by an examiner other than the one who conducted the last aid and attendance examination, to determine whether he needs regular aid and attendance or is housebound due to service-connected disabilities.  The electronic claims files must be made available to and reviewed by the examiner in conjunction with the examination.  Following examination, the VA examiner must opine whether it is at least as likely as not (50 percent or greater probability) that the Veteran has a permanent need for regular aid and attendance due to his service-connected disabilities.  The examiner should opine whether, as a result of the service connected disabilities, the Veteran requires assistance on a regular basis to: dress or undress himself, or keep himself ordinarily clean and presentable; adjust frequently any special prosthetic or orthopedic appliances; feed himself due to loss of coordination of upper extremities or through extreme weakness; attend to the wants of nature; or to protect himself from the hazards or dangers incident to his daily environment.  That is, all functional impairments caused by the service connected disorders should be set out.

The VA examiner should also comment as to whether it is it appears that the Veteran is housebound, do to his service-connected disorders.  Specifically, determine whether the Veteran is substantially confined to his dwelling or the immediate premises as a direct result of his service-connected disabilities.  A complete rationale is required for all opinions rendered.

4.  Upon completion of the above requested development and any additional development deemed appropriate, the AOJ must readjudicate the issues to include the intertwined issue of entitlement to an effective date earlier than August 4, 2015, for the grant of service connection for right shoulder surgical scar.  All applicable laws and regulations should be considered.  If the benefits sought on appeal remains denied, the appellant and his representative should be provided with a supplemental statement of the case.  An appropriate period of time should be allowed for response.




The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).





______________________________________________
GAYLE E. STROMMEN
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


